DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dafni et al. (US PG Pub. No. US 2009/0257551 A1, Oct. 15, 2009) (hereinafter “Dafni”) in view of Finley et al. (US Patent No. US 9,520,771 B1, Dec. 06, 2016) (hereinafter “Finley”).
Regarding claim 1: Dafni teaches a positional information acquisition device comprising: at least one processor ([0076]) configured to: acquire a radiographic image set including a plurality of radiographic images, which have been generated by alternately irradiating a subject with radiation emitted from a plurality of radiation sources provided at different positions and alternately detecting the radiation transmitted through the subject using one detection unit, at a predetermined time interval ([0079], [0081], [0082] - "sequentially operating both X-ray sources, one at a time...for example 15 or 25 or 30 or 60 times a second, for a pulse duration of  for example 1 or 5 or 10 or 15 milliseconds",  [0103], [0104]); detect at least one common feature point in the subject from each of the plurality of radiographic images included in the radiographic image set ([0113], [0118], [0119]); derive three-dimensional positional information of the at least one feature point in the subject ([0117]-[0119] – “position and orientation in space” is three-dimensional positional information) using a positional relationship between a position of the at least one feature point detected from each of the plurality of radiographic images on a detection surface of the detection unit and positions of the plurality of radiation sources ([0109] – “computer algorithm is used to estimate the depth of a feature seen in 2D fluoroscopy images within the 3D volume based on the differences between the two fluoroscopic images and the known system geometry”, [0117]-[0119] – “it is possible to calculate the position in the 3D volume using trigonometry because each point in the projection images represents a line-of-view in the volume and the intersection of the two lines gives the 3D position of the feature”), the feature point being on a surgical instrument inserted into the subject ([0113], [0118], [0119]); and display the positional information on a display ([0117] - overlaid graphic marks, [0119]), 
Dafni is silent on a positional information screen having (i) a radioscopic image display region and a (ii) positional information display region for the positional information, the radioscopic image display region and positional information display region including images corresponding to imaging in different directions; and the positional information schematically indicating the shape and position of the target structure and the position of the surgical instrument.
Finley, in the same field of endeavor, teaches a positional information screen (figure 17) having (i) a radioscopic image display region (backdrop images 178 and 184) and a (ii) positional information display region for the positional information (virtual instruments 226), the radioscopic image display region and positional information display region including images corresponding to imaging in different directions (backdrop images 178 and 184); and the positional information schematically indicating the shape and position of the target structure and the position of the surgical instrument (virtual instruments 226 and distal tip 228).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Dafni by displaying the moving radiographic/radioscopic images and position information in the display format/arrangement taught by Finley in order to provide the user with multiple simultaneous views of both the patient’s anatomy and the instrument(s) in order to assist the user in properly locating the instruments. 
Regarding claim 4: Dafni and Finley teach a radiography apparatus comprising: the positional information acquisition device according to claim 1 (see the rejection of claim 1 above 
Regarding claim 5: Dafni and Finley disclose the radiography apparatus according to claim 4, wherein the number of radiation sources is 2 (Dafni - [0078], [0079]).
Regarding claim 6: Dafni and Finley disclose the radiography apparatus according to claim 5, wherein the processor is further configured to direct one of the two radiation sources to sequentially emit radiation at a first time interval ([0079]; [0081]; [0082] - "electronically controlling the sources", "sequentially operating both X-ray sources, one at a time...for example 15 or 25 or 30 or 60 times a second, for a pulse duration of  for example 1 or 5 or 10 or 15 milliseconds";  [0086]; [0103]; [0104]), directs the other radiation source to sequentially emit radiation at a second time interval equal to or longer than the first time interval ([0079]; [0081]; [0082] - "electronically controlling the sources", "sequentially operating both X-ray sources, one at a time...for example 15 or 25 or 30 or 60 times a second, for a pulse duration of  for example 1 or 5 or 10 or 15 milliseconds";  [0103]; it is noted that “time interval” is not defined by the claim and could therefore refer to either frame rate/pulses per second or duration and, while Dafni does not explicitly state that the frame rates and/or durations are equal, they are assumed to be equal because having two different frame rates would not provide paired images as required for stereoscopic display as described in [0105] and the applications listed in [0103], such as angiography which is time-sensitive based on the temporal changes in contrast agent, would be negatively impacted by having a different durations), and controls the radiation detector so as to detect the radiation at all timings when the two radiation sources emit the radiation ([0079]; [0081]; [0082] - "electronically controlling the sources", "sequentially operating both X-ray sources, one at a time...for example 15 or 25 or 30 or 60 times a second, for a pulse duration of  for example 1 or 5 or 10 or 15 milliseconds";  [0086]; the timing at which the detector detects the 
Regarding claim 7: Dafni discloses a positional information acquisition method comprising: acquiring a radiographic image set including a plurality of radiographic images, which have been generated by alternately irradiating a subject with radiation emitted from a plurality of radiation sources provided at different positions and alternately detecting the radiation transmitted through the subject using one detection unit, at a predetermined time interval ([0079], [0081], [0082] - "sequentially operating both X-ray sources, one at a time...for example 15 or 25 or 30 or 60 times a second, for a pulse duration of  for example 1 or 5 or 10 or 15 milliseconds",  [0103], [0104]); detecting at least one common feature point in the subject from each of the plurality of radiographic images included in the radiographic image set ([0113], [0118], [0119]); and deriving three-dimensional positional information of the at least one feature point in the subject ([0117]-[0119] – “position and orientation in space” is three-dimensional positional information) using a positional relationship between a position of the at least one feature point detected from each of the plurality of radiographic images on a detection surface of the detection unit and positions of the plurality of radiation sources ([0109] – “computer algorithm is used to estimate the depth of a feature seen in 2D fluoroscopy images within the 3D volume based on the differences between the two fluoroscopic images and the known system geometry”, [0117]-[0119] – “it is possible to calculate the position in the 3D volume using trigonometry because each point in the projection images represents a line-of-view in the volume and the intersection of the two lines gives the 3D position of the feature”), the feature point being on a surgical instrument inserted into the subject ([0113], [0118], [0119]); and display the positional information on a display ([0117] - overlaid graphic marks, [0119]), wherein radioscopic images are displayed as a moving image, the radioscopic images including 
Dafni is silent on a positional information screen having (i) a radioscopic image display region and a (ii) positional information display region for the positional information, the radioscopic image display region and positional information display region including images corresponding to imaging in different directions; and the positional information schematically indicating the shape and position of the target structure and the position of the surgical instrument.
Finley, in the same field of endeavor, teaches a positional information screen (figure 17) having (i) a radioscopic image display region (backdrop images 178 and 184) and a (ii) positional information display region for the positional information (virtual instruments 226), the radioscopic image display region and positional information display region including images corresponding to imaging in different directions (backdrop images 178 and 184); and the positional information schematically indicating the shape and position of the target structure and the position of the surgical instrument (virtual instruments 226 and distal tip 228).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Dafni by displaying the moving radiographic/radioscopic images and position information in the display format/arrangement taught by Finley in order to provide the user with multiple simultaneous views of both the patient’s anatomy and the instrument(s) in order to assist the user in properly locating the instruments. 
Regarding claim 8: Dafni discloses a non-transitory computer-readable storage medium that stores a positional information acquisition program ([0076], [0119]) that causes a computer to perform: a step of acquiring a radiographic image set including a plurality of radiographic 
Dafni is silent on a positional information screen having (i) a radioscopic image display region and a (ii) positional information display region for the positional information, the 
Finley, in the same field of endeavor, teaches a positional information screen (figure 17) having (i) a radioscopic image display region (backdrop images 178 and 184) and a (ii) positional information display region for the positional information (virtual instruments 226), the radioscopic image display region and positional information display region including images corresponding to imaging in different directions (backdrop images 178 and 184); and the positional information schematically indicating the shape and position of the target structure and the position of the surgical instrument (virtual instruments 226 and distal tip 228).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the CRM of Dafni by displaying the moving radiographic/radioscopic images and position information in the display format/arrangement taught by Finley in order to provide the user with multiple simultaneous views of both the patient’s anatomy and the instrument(s) in order to assist the user in properly locating the instruments. 
Response to Arguments
Objection to the drawings and rejection of claims 4-6 under 35 U.S.C. §112(a) and (b) are withdrawn in light of the amendments to claim 4. 
Applicant’s arguments with respect to prior art rejections of pending claims 1 and 4-8, filed 11/29/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tolkowsky (US PG Pub. No. US 2021/0077047 A1, Mar. 18, 2021) – teaches obtaining positional information from radiography images and displaying the positional information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793